DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 05/09/2022.
Claims 1-5, 7-15 and 17-20 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Objections
Claims 4, 7, 11, 13-15 and 17 objected to because of the following informalities:  
Claim 4 lines 4-5 recites “HLR” and “HSS” with abbreviation are unclear what are refers to. Note: HLR and HSS only disclosed on claim 3 which is not depend on. Similar issues to claim 7 lines 4-5, claim 7 lines 12-13; claim 13 lines 4-5; claim 14 lines 4-5, claim 17 lines 4-5 and Claim 17 lines 11-12. 
Claim 7 recites “cell tower ID”; “LAC”, “GNSS” with abbreviation are unclear what are refers to. Note: HLR and HSS only disclosed on claim 5 which is not depend on. Similar issues to claim 15 and claim 17.
Claim 11 recites “SNR”; “LTE RSSI”; “LTE RSRQ”; “LTE SINR”; “LTE CQI”; “RSRP”; “MSC”;  “BTS”; “BSC” with abbreviation are unclear what are refers to. Note: claim 11 is independent claim which need to clear what are those abbreviation refers to. Examiner suggests applicant to clear define those abbreviations in the claim language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hassan et al. (US 2017/0054818 A1).
Regarding claim 1, Hassan teaches a system configured to analyze cellular connectivity information for at least one wireless network and at least one wireless device, the system comprising a processor configured to: 
receive cellular connectivity information from at least one wireless network for each of a plurality of wireless devices (the communication service 118 receives connectivity response at step 306 for client devices 102 (Fig.2 table includes devices and network status 208a) “the connectivity service 120 identifies a preferred network for the client device 102, such as based on location, device type, and/or media type. The connectivity service 120 returns a connectivity response 306 to the communication service 118 that includes information identifying the preferred network” see Hassan: Fig.3 step 306; ¶[0059]; Fig.4 Step 400; ¶[0076]; ¶[0044]), the cellular connectivity information respectively comprising at least one of the following: a signal strength (dB) (the connectivity service 120 include connectivity database 122 with updated feedback information such as poor user experience and feedback indication signal quality across the preferred network “The connectivity service 120, for instance, modifies (e.g., updates) the connectivity DB 122 based on the feedback. For example, the connectivity service 120 reconfigures a list of preferred networks at a particular location and for a particular device type and/or media type based on the feedback” see Hassan: ¶[0127]; ¶[0131]; ¶[0133]), a Signal-to-Noise Ratio (SNR), an LTE RSSI (Received Signal Strength Indicator), an LTE RSRQ (Reference Signal Received Quality), an LTE SINR (Signal to Interference & Noise Ratio), an LTE CQI (Channel Quality Indicator), or an RSRP (Reference Signal Received Power), 
wherein the at least one wireless network comprises at least one of an MSC (Mobile Services Switching Center), a BTS (Base Transceiver Station), a BSC (Base Station Controller), or a cellular connectivity information server (network 106 include connectivity service 120 see Hassan: Fig.1 elements 120; ¶[0026]); 
receive geographic location information from the at least one wireless network respectively for each of the wireless devices (Step 400 receives a query for network information that includes a device location and a device type for a client device. The communication service 118, for instance, receives a query from the client device 102 that identifies a location of the client device 102 and a device type for the client device 102 see Hassan: Fig.4 step 400; ¶[0076]); 
analyze each of the cellular connectivity information, the respective geographic location information, and respective equipment type information (i) related to each of the wireless devices and (ii) stored in a database (utilize the network information include the device location and device type  and store in connectivity Database 122 see Hassan: Fig.4 step 402; ¶[0081]; Fig.2; ¶[0076]);
select at least one of the wireless devices having poor wireless service performance based on the analysis (feedback signal quality of data stream to identify whether is good, acceptable or poor and based on the feedback and select the preferred network for the client device see Hassan: ¶[0124]; Fig.4 step 404); and 
at least one of the following: output, to a man machine interface, the cellular connectivity information, the geographic location information, and the equipment type information related to the at least one wireless device or modify wireless network settings for the at least one wireless device (perform a handover of the communication session to the second network at Fig.6 and connectivity table 200 see Hassan: Step 606; ¶[0124]). 
Regarding claim 2, Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein in the poor wireless service performance is caused by a wireless equipment type or by the at least one wireless network based on the analysis of the respective cellular connectivity information (poor signal quality based on data stream see Hassan: ¶[0062-0063]).
Regarding claim 3, Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein all of the cellular connectivity information is received by the processor from the at least one wireless network from at least one of the following: a switch implemented by the at least one wireless network, a Home Location Register (HLR) implemented by the at least one wireless network, a home subscriber server (HSS) implemented by the at least one wireless network, a cellular connectivity information processor implemented by the at least one wireless network, the cellular connectivity information server or the wireless devices receiving wireless service from the at least one wireless network (communication 118 receive from connectivity service 120 the connectivity information (table 200) related to all the client devices see Hassan: Fig.3; Fig.2).  
Regarding claim 4, Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein all of the geographic location information is received by the processor from the at least one wireless network from at least one   of the following: a switch implemented by the at least one wireless network, an HLR implemented by the at least one wireless network, an HSS implemented by the at least one wireless network, a cellular connectivity information processor implemented by the at least one wireless network, the cellular connectivity information server, or the wireless devices receiving wireless service from the at least one wireless network (communication 118 receive from connectivity service 120 the connectivity information (table 200 include the device location 202) related to all the client devices see Hassan: Fig.3; Fig.2).
Regarding claim 5, Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein the geographic location information comprises at least one of the following: a current cell tower identification (ID) that the respective wireless device connects, a Location Area Code (LAC) for the respective wireless device (location 202 of the client device see Hassan: Fig.2; ¶[0033]), and a location determined by a global navigation satellite system (GNSS) with a location determination device implemented by the respective wireless device (location can eb as GPS location see Hassan: ¶[0033]).
Regarding claim 7, Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein all of the cellular connectivity information is received by the processor from the at least one wireless network from at least one of the following: a switch implemented by the at least one wireless network, an HLR implemented by the at least one wireless network, an HSS implemented by the at least one wireless network, a cellular connectivity information processor implemented by the at least one wireless network, the cellular connectivity information server, or the wireless devices receiving wireless service from the at least one wireless network (communication 118 receive from connectivity service 120 the connectivity information (table 200) related to all the client devices see Hassan: Fig.3; Fig.2); 
wherein all of the geographic location information is received by the processor from the at least one wireless network from at least one of the following: a switch implemented by the at least one wireless network, an HLR implemented by the at least one wireless network, an HSS implemented by the at least one wireless network, a cellular connectivity information processor implemented by the at least one wireless network, the cellular connectivity information serve, or the wireless devices receiving wireless service from the at least one wireless network(communication 118 receive from connectivity service 120 the connectivity information (table 200 include the device location 202) related to all the client devices see Hassan: Fig.3; Fig.2); and 
wherein each of the geographic location information comprises at least one of the following: a current cell tower ID that the respective wireless device connects, a LAC for the respective wireless device, and a location determined by a GNSS with a location determination device implemented by the respective wireless device (location 202 of the client device see Hassan: Fig.2; ¶[0033]), and a location determined by a global navigation satellite system (GNSS) with a location determination device implemented by the respective wireless device (location can eb as GPS location see Hassan: ¶[0033]).  
Regarding claim 8, Hassan taught the system of claim 1 as described hereinabove. Hassan further teaches wherein the processor is configured to send a command to perform the modification of the wireless network settings (perform handover of the communication session to the second network see Fig.6 step 606); and wherein the command comprises an over the air command to the at least one wireless device (communication service 118 sending the network response 308 to client device 102 to perform handover see Hassan: ¶[0069-0070]; Fig.3).  
Regarding claim 9, Hassan taught the system of claim 8 as described hereinabove. Hassan further teaches wherein the over the air command includes new network settings (preferred network setting to client device 102 see Hassan: ¶0069]).  
Regarding claim 10, Hassan taught the system of claim 8 as described hereinabove. Hassan further teaches wherein the at least one wireless device includes a wireless transceiver configured to receive the sent command; and wherein the at least one wireless device performs the modification in response to the command received from the processor (client device 102 compare the quality information to perform handover or not “The communication service 118 then queries the connectivity service 120 for quality information for the networks 106a, 106b, receives the quality information, and returns the quality information to the client device 102. The client device 102 compares the quality information to a signal quality of the network 106c to ascertain whether to perform a handover (e.g., a wireless handover) of the communication session 310 to one of the networks 106a, 106b” see Hassan: ¶[0069-0070]).
Regarding claims 11-15 and 17-20, they are rejected for the same reason as claims 1-5 and 7-10 as set forth hereinabove. Regarding claims 11-15 and 17-20, they teach a process of same functionalities of the system as described in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


July 16, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478